CORPORATE USE OF U.S.A. IN NAME The Secretary of State is required to grant the use of the term "U.S.A." or "U.S." in a corporate name, provided there is no violation of the provisions of 18 O.S. 1.11c [18-1.11c] (1961), and those similar provisions found at 18 O.S. 584 [18-584] (1961), and 18 O.S. 855 [18-855] (1968).  The Attorney General has considered your letter of July 28, 1971, in which you asked the following question: "1. Where a corporation tenders to the Secretary of State Articles of Incorporation requesting to be formed, and the corporate name of such proposed corporation contains the term 'U.S.A.' or 'U.S.', is the Secretary of State required to grant the use of such name to the corporation to be formed?" Title 18 O.S. 1.11 [18-1.11](c) (1961) of the Business Corporation Act provides: "The name under which any corporation formed or domesticated under t his Act does business within this state shall not be the same as or deceptively similar to the name of any other domestic or domesticated corporation, or the trade name if any domestic or domesticated corporation previously filed in accordance with this section, unless such other corporation shall give its written consent to the use of such name." There being no specific prohibition in the Business Corporation Act denying a proposed corporation the use of the term "U.S.A." or "U.S." in its corporate name, violation of the provisions of subsection (c) above would provide the only authority for the Secretary of State's denying the use of said term. In addition, while the provisions with respect to the formation of a religious, educational or benevolent corporation at 18 O.S. 584 [18-584] (1961), and the provisions respecting non-profit corporations at 18 O.S. 855 [18-855] (1968), contain language similar to subsection (c) above, neither of said acts contain specific language prohibiting the use of the term "U.S.A." or "U.S." in a corporate name.  It is well established that public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law. Brown v. State Election Board, Okl., 369 P.2d 140.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The Secretary of State is required to grant the use of the term "U.S.A." or "U.S." in a corporate name, provided there is no violation of the provisions of 18 O.S. 1.11 [18-1.11](c) (1961), and the similar provisions found at 18 O.S. 584 [18-584] (1961), and 18 O.S. 855 [18-855] (1968).  (MIke D. Martin)